Citation Nr: 1716199	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to ratings in excess of 10 percent prior to July 3, 2012, and in excess of 30 percent as of July 3, 2012, for residuals of squamous and basal cell carcinomas.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision, in which the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) which continued a 10 percent rating assigned for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the left side of the face.  

In July 2010, the Board continued the 10 percent rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a November 2011 Memorandum Decision, the Court vacated the Board's July 2010 decision and remanded the matter to the Board for further proceedings.  The Board in remanded the claim to the RO in April 2012.  

A December 2012 rating decision increased the rating assigned for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the left side of the face to 30 percent, effective July 3, 2012.  Thereafter, including in August 2013, April 2014, and March 2015, the Board remanded this claim to the RO for additional action.

In September 2015, the Board denied ratings in excess of 10 percent prior to July 3, 2012, and in excess of 30 percent as of July 3, 2012, for residuals of squamous and basal cell carcinomas.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In November 2016, based on a Joint Motion For Partial Remand, the Court remanded this claim to the Board for action consistent with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to and as of July 3, 2012, residuals of squamous and basal cell carcinomas and recurring melanoma included visible tissue loss and scarring on the scalp, face, and chin that meets five characteristics of disfigurement.

2.  As of April 14, 2015, residuals of squamous and basal cell carcinomas and recurring melanoma have included two painful and unstable scars.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 50 percent rating, but not higher for residuals of squamous and basal cell carcinomas and recurring melanoma, prior to and as of July 3, 2012, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes 7800-7805 (2007 & 2016). 

2.  The criteria for entitlement to a separate 10 percent rating for two painful and unstable scars, residuals of squamous and basal cell carcinomas, as of April 13, 2015, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Code 7804 (2007 & 2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016). 

Here, the Veteran does not assert that VA failed to satisfy the duty to notify or that there are any outstanding records that need to be obtained.  In addition, since requesting and being provided VA examinations, he has not asserted that the examination reports are inadequate to decide this claim.  The Board finds that no further notification or assistance is necessary.

Analysis

The RO has rated residuals of squamous and basal cell carcinomas 10 percent, prior to July 3, 2012, and 30 percent, as of July 3, 2012, pursuant to Diagnostic Code 7800.  The Veteran seeks increased ratings describing the disability as disfiguring scars on the scalp, face, and chin and an itching, scaling, crusting scalp.  He states that he has had over 60 skin cancers and the ratings assigned the residuals do not contemplate all of his skin cancers, including a recurring melanoma on the chin.

The Veteran is service-connected for squamous and basal cell carcinomas, but he has also received treatment, including surgery, for lentigo maligna, a melanoma in situ (non-invasive).  The first lentigo maligna was discovered in November 1999 and recurred in October 2001, and during treatment visits, doctors discussed this condition in conjunction with the Veteran's other skin cancers and in-service exposure to Mustard Gas.  The Veteran's initial basal cell carcinoma, affecting the left side of his face, arose in October 1986, and the initial squamous cell carcinoma, affecting the right side of the face, arose in April 2001.  Since then, the Veteran has received treatment for additional skin cancers and, on many occasions, medical professionals, including VA examiners, such as in January 2004 and May 2015 VA examination reports, have discussed all three types of skin cancers collectively, including in conjunction with the Veteran's in-service Mustard Gas exposure.  Therefore, in adjudicating the severity of the skin disability at issue, the Board will consider the residuals of all three skin cancers.

Skin conditions, including scars, are to be rated pursuant to the criteria found at Diagnostic Codes 7800 to 7833.  38 C.F.R. § 4.118 (2016).  Scarring is rated under Diagnostic Codes 7800 to 7805.  VA amended the criteria of these Diagnostic Codes while this appeal was pending, effective October 23, 2008.  To avoid prejudicing the Veteran, residuals of his skin cancers will thus be rated under both the former and amended rating criteria.

Both prior and subsequent to October 23, 2008, Diagnostic Code 7800 applied to scars of the head, face, or neck.  38 C.F.R. § 4.118 (2007 & 2015).  With regard to that Diagnostic Code, VA's revisions include two explanatory Notes that clarified the existing criteria.  Neither Note substantially changed the Diagnostic Code.  VA's October 23, 2008, revisions did not affect Diagnostic Code 7806.  

Diagnostic Code 7800 rates scars based upon disfigurement of the head, face, or neck.  A 10 percent rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or there are two or three characteristics of disfigurement.  A 50 percent rating is assigned if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or there are four or five characteristics of disfigurement.  An 80 percent rating is assigned if there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The characteristics of disfigurement may be caused by one scar or by multiple scars.  The characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5).

The Board finds that the evidence shows that, during both periods of time at issue in this case, residuals of squamous and basal cell carcinomas and recurring melanoma included visible tissue loss and scarring on the scalp, face, and chin that meets five characteristics of disfigurement.  The Board finds that as of April 13, 2015, the evidence shows that the residuals of squamous and basal cell carcinomas have included two painful, unstable scars.   

Prior to July 3, 2012

Prior to July 3, 2012, medical professionals noted itching, extensive visible scarring, discoloration, and an abnormal surface contour and skin texture secondary to skin cancers.  Copies of photographs show visible tissue loss in the chin area.  

More specifically, during a VA examination conducted in March 2005, one examiner noted that the Veteran had a slightly itchy scalp; a slightly depressed, white, atrophic, shiny, hypopigmented, 1.2 by 0.4 centimeter scar on the scalp; some distortion and a 3 by 0.2 centimeter area of scarring on the chin; and a slightly depressed, erythematous, 0.7 centimeter scar on in the preauricular area.  

In May 2007, R. Rex Payne, M.D., the Veteran's private dermatologist, submitted a statement in support of the claim indicating that, considering the Veteran's age, the incidence of squamous cell carcinomas was likely to increase.  According to the Veteran's treatment records, that is the case.

Following the 2005 VA examination, the Veteran had additional skin cancers removed and, by August 2007, when he underwent another VA skin examination, an examiner noted additional residual scars, including 6 more hypopigmented, depressed, discolored scars on the scalp, 3 by 2 centimeters in size, and a barely visible scar on the Veteran's nose.  The examiner confirmed scarring on the Veteran's chin, but described it differently than the prior VA examiner as depressed and 2 by 0.2 centimeters in size.

In May 2012, Dr. Payne submitted a statement indicating that he had removed multiple skin cancers of all three types from the Veteran's scalp, face, nose, and ears.  Dr. Payne also indicated that the Veteran was a risk for developing additional melanomas.  

Acknowledging that the characteristics of disfigurement may be caused by one scar or multiple scars, the findings meet the following five characteristics of disfigurement, warranting the assignment of a 50 percent rating:  (1) scarring totaling 13 or more centimeters in length, because using the most favorable description, scalp scarring, alone, measured 21 centimeters in length; (2) scarring at least 0.6 centimeters in width, because using the most favorable description, scalp scarring, alone, measured 14 centimeters in width; (3) depressed scarring on palpation; (4) hypo- or hyper-pigmented areas or scarring exceeding 39 square centimeters, because using the most favorable description, hypopigmented scalp scarring, alone, measured 42 square centimeters; and (5) abnormal skin texture (atrophic and shiny) in an area exceeding 39 square centimeters, although the March 2005 VA examiner noted abnormal texture in a small area of the scalp of 1.2 by 0.4 centimeters, copies of photographs taken after subsequent resections of skin cancers show the same texture of skin all over the crown of Veteran's head, in the area measuring 42 square centimeters.  

The scarring noted prior to July 3, 2012, does not meet any of the other characteristics of disfigurement or otherwise establish entitlement to a rating in excess of 50 percent under Diagnostic Code 7800.  VA examiners have consistently noted the absence of adherence to underlying tissue, missing soft tissue, and skin induration and inflexibility, and no gross distortion or asymmetry of features.

The Board finds that a rating in excess of 50 percent, prior to July 3, 2012, is also not assignable under any other Diagnostic Code pertinent to skin conditions, whether former or revised.  Prior to October 23, 2008, Diagnostic Codes 7803 and 7804 provided for a maximum rating of 10 percent.  Similarly, Diagnostic Code 7802, former and revised, provided or provides for a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2007 & 2016).

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars, other than head, face, or neck, which were deep or caused limited motion warranted the assignment of a 10 percent rating if the area or areas exceeded 6 square inches (39 square centimeters).  A 20 percent rating was assigned if the area or areas exceeded 12 square inches (77 square centimeters).  Diagnostic Code 7801, as revised, requires that the scar be deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2007 & 2016).  Here, the scarring affected the head and face.  Regardless, no treatment provider or VA examiner noted any motion loss associated with the scarring and VA examiners specifically indicated the scarring was not deep.

Effective October 23, 2008, Diagnostic Code 7804 allows for at least a 10 percent rating and at most a 30 percent rating when scars are unstable or painful.  That Diagnostic Code is not helpful in this case, including for the purpose of assigning a separate rating under 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2016), because no medical professional has ever described the scarring as unstable and, except with regard to one occasion in November 2001, the Veteran consistently denied pain secondary at the scarring sites.  On that date, months after he underwent a skin cancer resection, he reported scar pain, but that was years before he filed the claim for increase and, by the time he filed the claim, the pain had resolved.  During the course of this appeal, treatment providers and VA examiners noted no such pain.

Other effects of scars, limiting one's ability to function, are to be rated under Diagnostic Code 7805, former and revised.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007 & 2016).  Here, there is no evidence of any loss of function secondary to the scarring.  Moreover, the only other symptoms of which the Veteran complains in association with the resected skin cancers are itching, scaling, and crusting in the scalp, for which he is prescribed topical, non-steroidal cream.  However, according to treatment records and the August 2007 VA examination report, those symptoms are due to the Veteran's nonservice-connected psoriasis and eczema.  They do not represent residuals of his resected skin cancers.  

Since July 3, 2012

As Dr. Payne predicted, the Veteran developed additional skin cancers as he aged, some necessitating Mohs surgery, resulting in more extensive scarring on the parts of the body mentioned above and new scarring on the nose, ears, lips and hands.  Those scars continue to meet five characteristics of disfigurement, warranting the continued assignment of a 50 percent rating.  However, from July 3, 2012, to April 13, 2015, no medical professional described the scarring as adhering to underlying tissue, unstable or deep, involving sufficiently extensive (39 square centimeters) missing soft tissue, skin induration or inflexibility, or causing gross distortion or asymmetry of features, pain or loss of function, findings necessary to assign the scars a rating in excess of 50 percent or to assign a separate rating under Diagnostic Code 7804.    

More specifically, on July 3, 2012, during a VA skin examination, an examiner noted the following additional residual scars from skin cancer removals:  a hypopigmented, linear, 2 centimeter scar on the right hand; multiple superficial 1 centimeter scars on the left hand; and a 4 centimeter scar on the right earlobe.  The examiner confirmed scarring on the Veteran's nose of 0.5 by 0.5 centimeters, chin of 4 centimeters in length, and head, identifying five, rather than seven scars, ranging in size from 0.5 by 0.5 centimeters to 3 by 5 centimeters, and described five of these scars as hyperpigmented.  Considering all scars of the head, face, and neck collectively, the examiner noted 2 centimeters of hypo- or hyper-pigmentation, abnormal texture, loss of underlying soft tissue, and areas of induration and inflexibility.  The examiner noted no unstable, painful, or deep scars; loss of skin covering the scar; gross distortion; or loss of function secondary to the scars.

In October 2013, during a VA skin examination, an examiner noted that much of the scarring on the Veteran's face and head appeared as hypopigmented patches.  The examiner confirmed all previously identified scars and noted additional residual scars from skin cancer removals, including a linear 3.5 by 1.5 centimeter scar on the right hand, a linear 4 by 1 centimeter scar on the left hand and numerous hypopigmented, non-linear, 1 by 1 centimeter scars on both cheeks and above the jaw with shiny skin.  The examiner further noted a total area of 5.25 square centimeters of superficial, non-linear scars on the right upper extremity, a total area of 2.25 square centimeters of superficial, non-linear scars on the left upper extremity, and a total area of 39 square centimeters of scarring on the head, face and neck.  The examiner indicated that none of the scars were deep, painful or unstable, involving tissue loss or gross distortion of facial features, or causing limitation of function.

Since April 13, 2015

On April 13, 2015, the Veteran underwent Mohs surgery for basal cell and squamous cell carcinomas on his ears and hands.  In May 2015, he underwent a VA examination of his skin, during which a VA examiner discussed all scars not noted during previous examinations, including those that resulted from the April 2015 Mohs surgery and Mohs surgery conducted in June 2014.  The examiner noted that the Veteran had two painful and unstable scars, one on each hand, including 1.5 by 1.5 centimeters and 2 by 1.5 centimeters in size, with a loss of skin covering.  This evidence is sufficient to establish the Veteran's entitlement to a separate 10 percent rating under Diagnostic Code 7804, for two painful and unstable scars, residuals of the basal cell and squamous cell carcinomas, effective from April 13, 2015, the date the Veteran underwent Mohs surgery on his hands.  

The examiner noted other, non-painful, stable scars, but the description thereof is not sufficient to establish the Veteran's entitlement to a rating in excess of 50 percent under Diagnostic Code 7800 or any other pertinent Diagnostic Code.  Since April 13, 2014, neither the examiner, nor any treatment provider noted any scar adhering to underlying tissue, deep scarring, sufficiently extensive (39 square centimeters) missing soft tissue, skin induration or inflexibility, gross distortion or asymmetry of features, or loss of function.  

Neither the Veteran nor the record has raised the question of entitlement to increased ratings on an extraschedular basis.  38 C.F.R. § 3.321 (2016).  The schedular ratings noted above are thus the most appropriate considering the evidence of record.  In reaching this conclusion, the Board considered the complete history of the skin disability at issue and the current clinical manifestations and the effect this disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). 


ORDER

Entitlement to a 50 percent rating, but not higher, for residuals of squamous and basal cell carcinomas and recurring melanoma, prior to and as of July 3, 2012, is granted.  

Entitlement to a separate 10 percent rating, but not higher, for two painful and unstable scars, residuals of squamous and basal cell carcinomas, as of April 13, 2015, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


